Name: Commission Regulation (EEC) No 575/86 of 28 February 1986 laying down special arrangements for the supplementary mechanism applicable to trade in common feed wheat
 Type: Regulation
 Subject Matter: trade policy;  food technology;  plant product;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/9 COMMISSION REGULATION (EEC) No 575/86 of 28 February 1986 laying down special arrangements for the supplementary mechanism applicable to trade in common feed wheat  an identification number,  the name of the consignor,  the quantity treated,  the method of treatment used,  the date of issue. The first copy of the certificate shall be remitted to the consignor and presented by him for each consignment to the customs office issuing the document attesting the Community nature of the products . This document shall bear in the box reserved for the description of goods one of the following entries authenticated by the seal of the said customs office : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary trade mechanism (STM)('), and in particular Article 7 thereof, Whereas it was agreed at the Conference in a Joint Decla ­ ration, annexed to the Act of Accession , that common feed wheat dispatched to Spain from the Community, as constituted at 31 December 1985, is not to be subject to the STM if it has been treated by a denaturing method ; whereas the methods by which the product is treated must be determined on a Community basis , to ensure that it will not be used for breadmaking ; whereas such methods should therefore be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals ,  Foderhvede behandlet i henhold til forordning (EÃF) nr. 575/86, ikke undergivet SMS  Attest nr. . . .,  GemÃ ¤Ã  der Verordnung (EWG) Nr. 575/86 behan ­ delter Futterweizen , unterliegt nicht dem ergÃ ¤nzenden Handelsmechanismus  Bescheinigung Nr. . . .,  Ã Ã Ã ·Ã ½Ã ¿Ã Ã Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã Ã ¯Ã Ã ¿Ã  ÃÃ ¿Ã Ã ­Ã Ã µÃ ¹ Ã µÃÃ µÃ ¾Ã µÃ Ã ³Ã ±Ã Ã Ã µÃ ¯ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 575/86 Ã ¼Ã · Ã ÃÃ ±Ã ³Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã Ã ± Ã £Ã Ã £  Ã Ã µÃ ²Ã ±Ã ¯Ã Ã Ã · Ã ±Ã Ã ¹Ã ¸. . . .,  Feed wheat treated in accordance with Regulation (EEC) No 575/86 not subject to the STM  Certifi ­ cate No . . ., -  Trigo forrajero tratado con arreglo al Reglamento (CEE) n ° 575/86 no sometido al MCI  Certificado n °  BlÃ © fourrager traite selon le rÃ ¨glement (CEE) n0 575/86 non soumis au MCE  Attestation n0 . . .,  Frumento foraggero trattato a norma del regolamento (CEE) n . 575/86 non soggetto al MCS  Attestato n . ....  Overeenkomstig Verordening (EEG) nr. 575/86 behandelde voedertarwe waarvoor de ARH niet geldt  Verklaring nr. . . .,  Trigo forrageiro tratado de acordo com o Regulamento (CEE) n ? 575/86 nÃ £o submetido ao MCT  Certifi ­ cado n? .... HAS ADOPTED THIS REGULATION : Article 1 Where common wheat has been treated by one of the methods defined in the Annex, it shall not be subject to the system of the supplementary trade mechanism provided for in Regulation (EEC) No 569/86 for trade between the Community, as constituted at 31 December 1985, and Spain . Article 2 1 . The treating operations shall be carried out in the Member State of dispatch under the supervision of the competent body, designated by that Member State . 2 . The competent body shall , by means of on-the-spot inspections, monitor the treating operations and shall take the necessary samples . Upon completion of the treating operations, a document certifiying that the common wheat has been treated in accordance with the provisions of this Regulation shall be drawn up in at least two copies . The said certificate shall contain at least the following information : The second copy of the certificate shall be kept by the competent body. Article 3 The customs office concerned shall indicate on the first copy of the certificate the quantities involved for each consignment. The first copies of the certificates that have been com ­ pletely used up shall be sent back by the consignor to the competent body. Article 4 (  ) OJ No L 55, 1 . 3 . 1986, p. 106 . This Regulation shall enter into force on 1 March 1986 . No L 57/ 10 1 . 3 . 86Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President 1 . 3 . 86 Official Journal of the European Communities No L 57/ 11 ANNEX Reference methods for treating common wheat Method No 1  Colouring with Patented Blue V 1 . Dissolve either 30 grams of colouring matter of 80 % concentration or 51 grams of colouring matter of 50 % concentration of Patented Blue V (Schultz No 826, EEC No E 131 ) (') in at least 2,5 litres and at most 3 litres of pure water. 2. Colour 100 kilograms of wheat from the quantity to be treated with the amount of solution prepared in accordance with paragraph 1 . 3 . Mix 90 kilograms of wheat to be treated with at least 10 kilograms of grains coloured as indicated in point 2, so that they are uniformly dispersed in the total mass . Method No 2  Colouring with (brilliant) green The wheat must be treated with the colouring matter listed below in such a manner that the said wheat shall contain a quantity of colouring matter at least equal to that shown in column 4 and evenly distributed, so that at least 5 % of the grains shall be coloured and distributed throughout the whole quantity. TABLE OF COLOURING MATTER Common name of dye Scientific name Colour index( 1956) No Minimum quantity in parts per million by weight 1 2 3 4 Green S Sodium salt of di-(/vdimethylaminophe ­ nyl)-2-hydroxy-3 ; 6-disulphonaphtyme ­ thanol anhydride 44 090 20 Method No 3  Addition of fish oil or fish liver oil (a) Fish oil or fish liver oil , filtered, not deodorized, not decolourized, with no additives . (b) Characteristics :  minimum loaine content :  colour content :  acidity between :  maximum point of solidification : 120, 7-14 (Gartner) or 5-19 (FAC), 3 and 4 % , 10 °C. (c) Minimum quantity to be used per tonne of wheat to be treated : four kilograms . (d) The treating apparatus must be such that at all times the oil is evenly distributed throughout the wheat. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution . (') The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human consumption (OJ No 115, 11 . 11 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as 'Lebensmittelblau Nr. 3 '.